Citation Nr: 0703875	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05 25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent medical evidence associated with the claims 
folder consists of outpatient treatment records from the West 
Los Angeles VA Medical Center (VAMC) from August 2002 to June 
2002.  In December 2005, the veteran submitted copies of 
letters sent to him by the West Los Angeles VAMC informing 
him of two upcoming medical appointments.  Furthermore, the 
veteran also submitted a copy of a VA Form 2502, Appointment 
Card, showing several appointments from August 2005 to 
October 2005 at a VA Community Care Clinic.  

The procurement of the records of such outstanding VA 
treatment records is required.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records are potentially probative and as 
records in the possession of VA are deemed to be 
constructively of record, they must be obtained.  

Accordingly, the case is REMANDED for the following action:

The RO or the AMC should obtain a copy of 
all pertinent VA outpatient records for 
the period June 2005 from the West Los 
Angeles VAMC and the VA Community Care 
Clinic.  If the veteran identifies any 
other pertinent evidence, the RO or the 
AMC should undertake appropriate 
development to obtain a copy of that 
evidence.  If the RO or the AMC is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



